Case 20-10343-LSS Doc5271 Filed 06/08/21 Page1of4

To: The Honacaie Tosbice Lave Selbec Silvecst en | L ED
From:
; 2021 JUN - :
“Dake duaz \ » AOD ee
ben Qe SA EE US BANKRUPTCY. couR:

MISTRICT OF DELAWARE
TL was Sexually abused aka Ce by a SKouk master

Who Was Sv P pose tole ateuskea Mentor JEmployee of The

oy Scovks of Amesi cq ~My Parents lek me attend q Cam Ping

herp Sponseced by the BS and that was When TZ was

I was able to ll my fothec The. morning abtec

tT Was abused and he Came and Packed me ve /fsv2d me.

T told him what had happend and hetold me to act tall alocovt

“ ‘ 1
nt because of ove Tace € religion ‘ /2 Att ee Aet gy ch” / iV cece.

  
 

i losk aay and all trust of eNeone 3 especially any Ont

of authenty “my Pacents Shalbered me aftec the abuse and
tis Caused metro /ose ovton my Childhood / Your adut because
my Pace nts kee me So Close to home -Xc cap Met Safe,
Proc fe my Sexual abvie Thad avery Close Rlahonship wi ty
my Rites and ik was Very apfaren’ Chak ence I tole Iniinn
What had happend bo me our CelaNonship had Chango .

At Thes time my mothec and T beame Very Clos, and IL wov id
a@sk hee why my father acted the wey he did towacds mes
He Seemed track like he was ashamed of Me She Wourd tell
me that he loved me and always would na matter what ,
That he Felt ikke he had Foiled me as a forther because he
Was not able Yo erkect metcom What bad h APPIN AO. 14»
TY was ofter Twas abused that I Bvess You Could Sy x
Sacred Ihave Da, YDenavretal Assucs a home €3th ool.

Theos also led bo my Caming Bova kag £ behaveor Own \ed
me Yo Thecagny Wwe

Thecagny Never Seemed to Worls tr Jost made one more angey

 

And nove Violest hendaciestowaras asthony Sap eS,
This in tvcn also led To unctolde felaionshigs and Ultimarly

 
Case 20-10343-LSS Doc5271 Filed 06/08/21 Page 2of4

No being a good Cotter ro muy Caiidcen pbecause T WaS
Not acovnd~ (eesag in Yas\) \iteo a Cespons. bt other
Shovld bbe. T AWAY S Celh ce T wes nok wockh
berag \oned o¢ Perag alata \ote MYSEAF.

TL have always Le\b ashamed ak wha Mageend to my

embarassed, always ASkeing “ny me? 5 Uhokt avd Tide
“>

to Oesecve X\ss 7 3
Stace the laské Wime T mek with P| APR Torx,
[3 uss. ago = hae Aoe SPoke Yo anyork about what
NaPRend co me dunag Wak Cam Ping EAR ere sah oe
Nleacned oF Tne \auosusk aGarash the BSP.
Even then tk tools alot of Sleer\ess Avgwts debading
Lwhethec I Shavid Any ee reach ouk ako what ha gPend
+-o me, For $ Many Yeacs I laane Seen all the Gver
ves oF the abuse by members oF hye CatinoWe Churdh, never
AccePhing Cesponsidoiliny mnakeing VN ctions have rests hy ano
retive Tae abuse thot happend to thom no marber how eat
Are en idance agains them Was and even ofter Nhey are
Pound ay WK M0 one ever gEKog an agolog 4 or Lal a aA
Senovs Seesrte male Sexual abuse never hagpen again
Los Wain Tne Chucclh.
Seeing delen San Shows, labe Aigns \ake. Shows ; Comeadsans.
Gnd crores all raining \clees about Sexwal alouse buy Ae
Claucech and now Ane OSA, ZX do nak Wark Aolbe Made
Pon of be cause of The abusctnok TE enduted ducing
That Camping tXQ «
iT Cecided Ao mater hew di Fico this is teva. avout
hy abuse. and how thes it Changed my Parents, Fam \y )
Gnd Most importantay MYySAS L heed P4e\( my Shery and
help in anyway all the othe People Whe had tm sted
the BSA 4 try te helo neal YWrem_iin any Wc
<X Can,

 
Case 20-10343-LSS Doc5271 Filed 06/08/21 Page 3of4

T. take Cesponsi bility Coc the Wings That T have done
Ahat Po Me an Reson, bering a Convicked elon.

T Would Vie to lame the BSA Loc exeniThing bad
Mak I lnave done Since I was abused by the BSA,
bey = made the Choices and decissions that led +o
Whem Xam *oday ‘

Even with Anat Said ; the abuse nak & Suffered ob nc
Faulk of mine deFinaity Conterlovted bo an ekeonity
oF SoKering fue my Farry and how TL deneloped
into the Pecsor Tam Pada, ‘

Th than You For Youve kime Ceading Ants Yaur honor,

Sincecily :

 

 

 
 
Case 20-10343-LSS Doc5271 Filed 06/08/21 Page4of4

 

JACKSON MS 390

(3 3UN.2021 PM 2 -L: -

ad ed

 

Jushice Laud Selloee Silverstein 5
BSA Dank cuproy Case Ba
BAY Maricek Stree GY Cleor va
Wilmington DE \ABO|

SeEQi-—sao24ea TUAP gg dad ga JT] yyy agen yg hyde ag hye ygaggg Uy
